                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                          DOCKET NO. 1:16-cr-39-MOC-WCM-2

 UNITED STATES OF AMERICA,                       )
                                                 )
                                                 )
                                                 )
 Vs.                                             )                      ORDER
                                                 )
 DANNY TERRON RONEY,                             )
                                                 )
                  Defendant.                     )



        THIS MATTER is before the Court on defendant’s pro se letter, in which he requests

copies of various documents from his criminal file at the government’s expense, in order to assist

him in filing a Section 2255 motion. (#353) Thus, the Court will construe defendant’s filing as a

Motion for Transcripts at Government Expense. Having considered defendant’s motion and

reviewed the pleadings, the Court enters the following Order.

        An indigent defendant may be entitled to transcripts at the government’s expense if the

defendant states a proper ground for relief and if the transcripts are indispensable. United States

v. Glass, 317 F.2d 200, 202 (4th Cir. 1963). An indigent defendant is not entitled to a transcript

at government expense in order to “merely [] comb the record in the hope of discovering some

flaw.” Glass, 317 F.2d at 202. Here, defendant’s justification for receiving the requested

documents at government expense is to file a motion for post-conviction relief, which is

insufficient. United States v. Bracamontes, No. 7:10-CR-30-1F, 2012 WL 1318245, at *1

(E.D.N.C. Apr. 16, 2012) (“Copies of transcripts may be provided for actions brought under §

2255, but the filing of such action is a precondition to the criminal defendant’s request for free

transcripts being entertained by the court.”). See also 28 U.S.C. § 753(f) (stating that the



       Case 1:16-cr-00039-MOC-WCM Document 357 Filed 08/13/20 Page 1 of 2
government shall pay the fee for transcript where action under § 2255 has been certified not to be

frivolous). For these reasons, defendant’s motion is denied.

                                          ORDER

       IT IS, THEREFORE, ORDERED that defendant’s pro se letter, which the Court

construes as a Motion for Transcripts at Government Expense (#353) is DENIED.




 Signed: August 12, 2020




     Case 1:16-cr-00039-MOC-WCM Document 357 Filed 08/13/20 Page 2 of 2
